Title: From George Washington to John Augustine Washington, 25 March 1775
From: Washington, George
To: Washington, John Augustine



Dear Brother,
Richmond March 25th 1775.

Mr Smith deliverd me your Letter of the 16th; but as one is generally in a hurry & bustle in such places, & at such times as these I have only time to acknowledge it, & add that it would have given me pleasure to have met you here—I shall refer you to Mr Smith for an Acct of our proceedings up to this day, & you cannot fail of learning the rest from the Squire, who delights in the Minutiæ of a Tale. I am in doubt whether we shall finish here this week; but as I shall delay little time on the Road in returning, I shall hope to see you on your way up, or down, from Berkeley. I am much obliged to you for the Holly Berries & Cotton Seed. My Love to my Sister & the Children—I had like to have forgot, to express my entire approbation of the laudable pursuit you are ⟨en⟩gaged in of Tra⟨in⟩ing an Independant Company—I have promisd to review the Independant Company of Richmond sometime this Summer, they having made me a tender of the Command of it, ⟨at⟩ the same time I could review yours and shall very che⟨er⟩fully accept the honr of Commanding it if oc⟨ca⟩sion requires it to be drawn out, as it is my full intention to devote my Life & Fortune in the cause we are engagd in, if need be. I remain Dr Sir Yr Most Affecte Brother

Go: Washington

